DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to an apparatus.
Group II, claim(s) 6-10, drawn to a method.
Group III, claim(s) 11-15, drawn to an apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because even though the inventions of these groups require the technical feature of an electronic device comprising: a carriage to move along an axis relative to a platform; a print head disposed within the carriage to move with the carriage ., this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Swanson et al. (US20120164256 A1) and further in view of Hoelldorfer et al. (US20180200955 A1)
Swanson teaches an electronic device (system 10) comprising: a carriage (carriage 18) to move along an axis relative to a platform ([0053] move carriage 18 in a horizontal x-y plane above build chamber 12); a print head (print head 36) disposed within the carriage ([0056] print head 36 is inserted or otherwise loaded into carriage 18) to move with the carriage and to deliver a print agent to the platform ([0060] extruded and deposited on to platen 14); and a cooling system (cooling units 56 and 58) including: an air source (Claim 10. receive cooling air from an external source) to deliver air to the print head within the carriage to cool the print head ([0080] create and direct air flows into print heads 36), a sensor (sensor arrays 122a and 122b), and a controller (controller 28).
However, Swanson fails to teach the sensor is a pressure sensor to measure a pressure of a first zone within the carriage and the controller controls a flow rate of the air into the first zone or from the first zone in response to the measured pressure to maintain the first zone at a positive pressure with respect to a second zone outside the carriage.
In the same field of endeavor pertaining to an additive manufacturing device with 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the sensor of Swanson to be a pressure sensor to measure a pressure of a first zone within the carriage, as taught by Hoelldorfer, and for the controller of Swanson to control a flow rate of the air into the first zone or from the first zone in response to the measured pressure to maintain the first zone, as taught by Hoelldorfer, for the benefit of developing a process control that takes into account the desired quality of the printed object and/or a desired printing speed.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743